Name: Regulation (EEC) No 784/68 of the Commission of 26 June 1968 laying down detailed rules for calculating c.i.f. prices for white sugar and raw sugar
 Type: Regulation
 Subject Matter: prices;  beverages and sugar;  transport policy
 Date Published: nan

 Avis juridique important|31968R0784Regulation (EEC) No 784/68 of the Commission of 26 June 1968 laying down detailed rules for calculating c.i.f. prices for white sugar and raw sugar Official Journal L 145 , 27/06/1968 P. 0010 - 0012 Danish special edition: Series I Chapter 1968(I) P. 0153 English special edition: Series I Chapter 1968(I) P. 0161 Greek special edition: Chapter 03 Volume 3 P. 0068 Spanish special edition: Chapter 03 Volume 2 P. 0142 Portuguese special edition Chapter 03 Volume 2 P. 0142 ++++ ( 1 ) OJ N 308 , 18 . 12 . 1967 , P . 1 . ( 2 ) OJ N L 89 , 10 . 4 . 1968 , P . 3 . REGULATION ( EEC ) N 784/68 OF THE COMMISSION OF 26 JUNE 1968 LAYING DOWN DETAILED RULES FOR CALCULATING C.I.F . PRICES FOR WHITE SUGAR AND RAW SUGAR THE COMMISSION OF THE EUROPEAN COMMUNITIES . HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO COUNCIL REGULATION N 1009/67/EEC ( 1 ) OF 18 DECEMBER 1967 ON THE COMMON ORGANISATION OF THE MARKET IN SUGAR , AND IN PARTICULAR ARTICLE 13 ( 4 ) THEREOF ; WHEREAS ARTICLE 13 ( 4 ) OF REGULATION N 1009/67/EEC PROVIDES THAT DETAILED RULES MUST BE LAID DOWN FOR CALCULATING C.I.F . PRICES AND ADJUSTING THEM TO ALLOW FOR ANY DEVIATIONS FROM THE STANDARD QUALITY ; WHEREAS PARAGRAPHS 1 AND 2 OF THAT ARTICLE REQUIRE THE MOST FAVOURABLE PURCHASING OPPORTUNITIES FOR WHITE SUGAR AND RAW SUGAR ON THE WORLD MARKET TO BE DETERMINED REGULARLY FOR A SPECIFIED FRONTIER CROSSING POINT ; WHEREAS , TO THIS END , THE COMMISSION MUST TAKE ACCOUNT OF ALL THE INFORMATION AVAILABLE TO IT EITHER DIRECTLY OR THROUGH THE AGENCY OF THE MEMBER STATES ; WHEREAS , TO ENSURE OBJECTIVITY AND THAT THE C.I.F . PRICES TO BE CALCULATED ARE REPRESENTATIVE , CERTAIN INFORMATION MUST BE DISREGARDED WHEN THE C.I.F . PRICES ARE BEING CALCULATED , PARTICULARLY IF THE QUANTITIES INVOLVED ARE SMALL OR IF THE GOODS ARE NOT OF SOUND AND FAIR MARKETABLE QUALITY ; WHEREAS , SINCE OFFER PRICES FOR WHITE SUGAR AND RAW SUGAR ARE OFTEN QUOTED FOR DELIVERY OTHERWISE THAN IN BULK C.I.F . ROTTERDAM , PROVISION MUST BE MADE FOR ADJUSTMENTS ; WHEREAS , WHEN THE PRESCRIBED ADJUSTMENT OF OFFER PRICES ON THE BASIS OF THE STANDARD QUALITY IS BEING EFFECTED , THE COEFFICIENTS PROVIDED FOR IN CONNECTION WITH THE INTERVENTION REFERRED TO IN ARTICLE 9 ( 8 ) OF REGULATION N 1009/67/EEC SHOULD BE USED IN THE CASE OF WHITE SUGAR ; WHEREAS , IN THE CASE OF RAW SUGAR , PROVISION SHOULD BE MADE FOR MULTIPLICATION BY A CORRECTIVE FACTOR WHICH TAKES YIELD INTO ACCOUNT ; WHEREAS , WHEN OFFERS OF RAW BEET SUGAR ARE BEING EXAMINED , IT IS UNLIKELY THAT THE RESULTS OF THE ANALYSES WHICH MUST , PURSUANT TO ARTICLE 1 ( 2 ) OF COUNCIL REGULATION ( EEC ) N 431/68 ( 2 ) OF 9 APRIL 1968 DETERMINING THE STANDARD QUALITY FOR RAW SUGAR AND FIXING THE COMMUNITY FRONTIER CROSSING POINT FOR CALCULATING C.I.F . PRICES FOR SUGAR , BE TAKEN INTO ACCOUNT FOR THE PURPOSE OF CALCULATING YIELD WILL NORMALLY BE AVAILABLE ; WHEREAS THE INFORMATION NEEDED TO CALCULATE THE YIELD OF RAW CANE SUGAR PURSUANT TO PARAGRAPH 3 OF THE SAME ARTICLE IS GENERALLY AVAILABLE FOR ALL OFFERS OF RAW SUGAR ; WHEREAS DISPARITIES ARISING WHEN THE C.I.F . PRICE IS BEING CALCULATED FROM THE CALCULATION OF THE YIELD OF RAW BEET SUGAR IN ACCORDANCE WITH THE DETAILED RULES LAID DOWN IN PARAGRAPH 3 OF THAT ARTICLE CAN BE DISREGARDED AND WHEREAS , THEREFORE , THE YIELD OF BOTH TYPES OF RAW SUGAR SHOULD BE CALCULATED IN ACCORDANCE WITH PARAGRAPH 3 OF THAT ARTICLE ; WHEREAS , TO AVOID DISTURBANCES OF THE COMMUNITY MARKET BY SUDDEN AND CONSIDERABLE ALTERATIONS IN THE LEVY WHICH DO NOT REFLECT ACTUAL PRICE MOVEMENTS ON THE WORLD MARKET , THE COMMISSION SHOULD BE ABLE , IN CERTAIN CIRCUMSTANCES AND FOR A LIMITED PERIOD , TO LEAVE A C.I.F . PRICE UNCHANGED AS AN EXCEPTIONAL MEASURE ; WHEREAS , TO PREVENT THE COMMUNITY MARKET FROM BEING DISTURBED BY IMPORTS OF SUGAR WHICH HAS BEEN SPECIALLY TREATED OR SPECIALLY PACKAGED , A SPECIAL C.I.F . PRICE MUST BE CALCULATED FOR SUCH IMPORTS IN CERTAIN CIRCUMSTANCES ; WHEREAS THE MEASURES PROVIDED FOR IN THIS REGULATION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR SUGAR ; HAS ADOPTED THIS REGULATION : ARTICLE 1 THE COMMISSION SHALL DETERMINE THE C.I.F . PRICES FOR WHITE SUGAR AND RAW SUGAR ON THE BASIS OF THE MOST FAVOURABLE PURCHASING OPPORTUNITIES ON THE WORLD MARKET . THESE PRICES SHALL BE CALCULATED IN ACCORDANCE WITH ARTICLES 2 TO 5 . ARTICLE 2 WHEN THE MOST FAVOURABLE PURCHASING OPPORTUNITIES ON THE WORLD MARKET ARE BEING ESTABLISHED , ACCOUNT SHALL BE TAKEN OF ALL INFORMATION RELATING TO : 1 . OFFERS ON THE WORLD MARKET , 2 . QUOTATIONS ON EXCHANGES WHICH ARE IMPORTANT TO THE INTERNATIONAL SUGAR TRADE , 3 . PRICES RECORDED ON IMPORTANT MARKETS IN THIRD COUNTRIES , 4 . SALES CONCLUDED IN INTERNATIONAL TRADE , WHICH IS KNOWN TO THE COMMISSION EITHER DIRECTLY OR THOUGH THE AGENCY OF THE MEMBER STATES . ARTICLE 3 WHEN THE MOST FAVOURABLE PURCHASING OPPORTUNITIES ARE BEING ESTABLISHED , INFORMATION SHALL BE DISREGARDED , 1 . IF THE GOODS ARE NOT OF SOUND AND FAIR MARKETABLE QUALITY , OR 2 . IF THE POSSIBILITY OF OBTAINING THEM AT THE PRICE INDICATED IN THE OFFER RELATES ONLY TO A SMALL QUANTITY WHICH IS NOT REPRESENTATIVE OF THE MARKET , OR 3 . IF THE GENERAL TREND OF PRICES OR THE INFORMATION AVAILABLE TO THE COMMISSION LEADS THE LATTER TO ASSUME THAT THE PRICE INDICATED IN THE OFFER IS NOT REPRESENTATIVE OF ACTUAL MARKET TRENDS . ARTICLE 4 1 . PRICES WHICH ARE NOT VALID FOR DELIVERY IN BULK C.I.F . ROTTERDAM SHALL BE ADJUSTED . 2 . WHEN THE ADJUSTMENT IS MADE , ACCOUNT SHALL BE TAKEN IN PARTICULAR OF THE DIFFERENCE IN THE COST OF TRANSPORTING THE GOODS BETWEEN THE PORT OF SHIPMENT AND THE PORT OF DESTINATION AND BETWEEN THE PORT OF SHIPMENT AND ROTTERDAM . 3 . IF THE PRICE RELATES TO GOODS IN BAGS IT SHALL BE REDUCED BY 0 * 06 UNITS OF ACCOUNT PER 100 KILOGRAMMES . ARTICLE 5 1 . WHEN PRICES WHICH RELATE TO QUALITIES OTHER THAN THE STANDARD QUALITY ARE BEING ADJUSTED : ( A ) THE INCREASES OR REDUCTIONS FIXED IN ACCORDANCE WITH ARTICLE 9 OF REGULATION N 1009/67/EEC SHALL BE APPLIED TO WHITE SUGAR ; ( B ) THE CORRECTIVE FACTORS OBTAINED BY DIVIDING 92 BY THE PERCENTAGE YIELD OF THE SUGAR TO WHICH THE PRICE RELATES SHALL BE APPLIED TO RAW SUGAR . 2 . YIELD SHALL BE CALCULATED IN ACCORDANCE WITH THE METHOD DESCRIBED IN ARTICLE 1 ( 3 ) OF REGULATION ( EEC ) N 431/68 . ARTICLE 6 A C.I.F . PRICE MAY , BY WAY OF EXCEPTION , BE LEFT UNCHANGED FOR A LIMITED PERIOD WHERE THE OFFER PRICE FOR A GIVEN QUALITY OR A SPECIFIC ORIGIN WHICH SERVED AS A BASIS FOR FIXING THE PREVIOUS C.I.F . PRICE IS NOT AVAILABLE TO THE COMMISSION WHEN THE NEXT C.I.F . PRICE IS TO BE FIXED AND WHERE THE OFFER PRICES WHICH ARE AVAILABLE AND WHICH THE COMMISSION CONSIDERS NOT TO BE SUFFICIENTLY REPRESENTATIVE OF ACTUAL MARKET TRENDS WOULD ENTAIL SUDDEN AND CONSIDERABLE CHANGES IN THE C.I.F . PRICE . ARTICLE 7 WHERE THE OFFER PRICE FOR SUGAR WHICH HAS BEEN SPECIALLY TREATED OR SPECIALLY PACKED , AFTER DEDUCTION OF COSTS ATTRIBUTABLE TO SUCH SPECIAL TREATMENT OR PACKAGING AND ADJUSTMENT TO THE PRICE C.I.F . ROTTERDAM , IS LESS THAN THE C.I.F . PRICE ESTABLISHED PURSUANT TO ARTICLES 2 TO 6 , A SPECIAL C.I.F . PRICE BASED ON THE OFFER PRICE SHALL BE CALCULATED FOR THAT SUGAR . ARTICLE 8 THIS REGULATION SHALL ENTER INTO FORCE ON THE DAY FOLLOWING ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 26 JUNE 1968 . FOR THE COMMISSION THE PRESIDENT JEAN REY